uNITEi) sTATEs DISTRICT CoURT F 1 |_ E D
FoR THE i)isTRiCT oF CoLUMBIA

JAN 3 0 2012

 g 

Plaintiff, )
v. § Civil Action No. l l-l26O (UNA)

FEDERAL BUREAU OF PRISONS, et al., §

Defendants. §

MEMORANDUM OPINION

The Court provisionally permitted the above-captioned action to be filed on July 12,

201 l. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund
account statement (or institutional equivalent) for the six-month period immediately preceding
the filing of the complaint, obtained from the appropriate official of each prison at which
plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §
l9l5. Plaintiff since has submitted two documents, neither of which is the trust fund account

statement. The Court will dismiss this action without prejudice An Order is issued separately.

A¢l/

DATE; //L/)/)?/ U was si)isrri¢ciudg@

M~»~,